Citation Nr: 0530137	
Decision Date: 11/10/05    Archive Date: 11/30/05	

DOCKET NO.  99-18 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to waiver of a recovery of an overpayment of 
pension benefits calculated in the amount of $23,497. 

(The issue of entitlement to an evaluation in excess of 
20 percent for spondylolisthesis with right sciatica at 
L5 - S1 will be the subject of a separate appellate 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the benefit sought on 
appeal.  The veteran, who had active service reportedly from 
February 1973 to November 1983, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There was no fraud, misrepresentation or bad faith on the 
part of the veteran in the creation of the overpayment.



CONCLUSION OF LAW

The requirements for consideration of equity and good 
conscience in a claim for a waiver of recovery of an 
overpayment of pension benefits calculated in the amount of 
$23,497 have been met.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.962, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002). 

While it is not clear that notification of the substance of 
the VCAA is necessary in a claim involving a waiver of 
recovery of an overpayment, see Barger v. Principi, 16 Vet. 
App. 132 (2002), the Board notes that the RO did undertake to 
notify the veteran of the substance of the VCAA by way of a 
letter dated in December 2001.  That letter notified the 
veteran of the evidence necessary to substantiate his claim 
and the division of responsibilities between the VA and the 
veteran for obtaining that evidence.  That letter informed 
the veteran of: What Evidence Does the VA Have; What Do You 
Need To Complete Your Claim; What Evidence Will VA Request; 
Where and When Do You Send The Information; and Who Should 
You Contact for Further Questions.  However, this portion of 
this decision represents a partial grant of the benefit 
sought on appeal, and the Board finds that the veteran will 
not be prejudiced by the Board proceeding with a decision on 
this portion of his appeal.  As such, the Board is of the 
opinion that a further discussion of the VCAA is unnecessary.

A review of the record discloses that in February 1993, the 
veteran requested consideration of a claim for nonservice-
connected pension benefits.  After affording the veteran a VA 
examination, an April 1993 rating decision denied the 
veteran's claim.  After expressing disagreement with that 
decision and completing his appeal in June 1993 after the 
issuance of a Statement of the Case and presenting testimony 
at a hearing in September 1993, the RO requested information 
from the Social Security Administration regarding the 
veteran's claim for disability benefits with that agency.  In 
November 1994, the veteran submitted a copy of a decision 
from the Social Security Administration which essentially 
held that the veteran was entitled to a period of disability 
commencing from January 1, 1993, but not prior to that date, 
but that income and other eligibility requirements for 
Supplemental Security Income (SSI) payments had to be 
determined.  

In December 1994, the RO notified the veteran that they had 
determined that he met the service and disability 
requirements for nonservice-connected pension benefits, but 
that pension benefits could not be awarded until they had 
received updated income information.  The veteran was 
requested to complete the appropriate form and did so in 
December 1994.  On that form, a VA Form 21-0516-1 (Improved 
Pension Eligibility Verification Report), the veteran 
reported that his only income was his VA compensation in the 
amount of $166.  In January 1995, the veteran was notified 
that they had granted his claim for nonservice-connected 
disability pension benefits, effective from March 1, 1993.  
That letter also informed him that the monthly rate of 
pension was based on his report that he had no income from 
any source.  The veteran was also informed that if his income 
had changed, he should contact the RO before he cashed his 
first pension check.

In 1997, the RO received information from the Social Security 
Administration to the effect that he was receiving benefits 
from that agency.  The RO then proposed to reduce the 
veteran's pension benefits beginning January 1, 1995, on the 
assumption that the last time they could verify the veteran 
was not receiving benefits from the Social Security 
Administration was in December 1994.  The veteran was 
requested to send a copy of the original award letter from 
Social Security.  When the veteran did not respond with the 
requested information, the RO reduced the veteran's pension 
award, thus creating an overpayment calculated in the amount 
of $23,497.  Subsequent information from the Social Security 
Administration indicated that the veteran first received 
Social Security benefits beginning in June 1995 and that the 
first check issued in 1995 included benefits for 1993, 1994, 
and 1995, in the amount of $17,364.70.  

Under pertinent laws and regulations, there shall be no 
recovery of payments or overpayments (or any interest 
thereon) of any benefit under the laws administered by the VA 
whenever the VA determines that recovery would be against 
equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.962.  However, the recovery of any payment or the 
collection of any indebtedness (or any interest thereon), may 
not be waived if there exists in connection with the claim 
for such waiver, an indication of fraud, misrepresentation or 
bad faith on the part of the person or persons having an 
interest in obtaining a waiver of such recovery or the 
collection of such indebtedness (or any interest thereon).  
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.962(b); 38 C.F.R. 
§ 1.965(b).  

In denying the veteran's claim in its April 1998 decision, 
the RO explained that as the veteran was informed in award 
letters dated in January 1995 and on two occasions in May 
1995 that his rate of benefit was based on zero countable 
income and advised of his rights and responsibilities to 
payment, it was felt that he acted in bad faith with regard 
to his entitlement to benefits.  As such, the finding of bad 
faith by the RO precluded further consideration of the 
veteran's request for waiver under the standard of equity and 
good conscience.

However, the Board does not believe that the veteran's 
actions amounted to bad faith with regard to his pension 
award.  In this regard, the Board observes that the only 
occasion in which the veteran was asked to specify his income 
in December 1994, he correctly reported that he was not 
receiving Social Security benefits.  Information from the 
Social Security Administration recently received showed that 
the veteran did not receive his first Social Security payment 
until apparently June 1995 at which time he received a lump-
sum payment of $17,364.70, and that included benefits for the 
years 1993, 1994, and 1995.  It should also be noted, and the 
Board finds significant with respect to the veteran's 
actions, that at the time the RO requested information from 
the veteran in November 1994, the veteran had provided a copy 
of a favorable decision concerning his claim for Social 
Security benefits, although that award was subject to further 
determinations with respect to the veteran's income and other 
eligibility requirements for SSI payments.  As such, at the 
time the veteran was notified of his award of nonservice-
connected disability pension benefits in January 1995, he had 
notified the RO of his potential entitlement to SSI payments 
from the Social Security Administration and correctly 
reported in November 1994 that he was not receiving any 
Social Security benefits.  In the Board's judgment, the 
veteran's actions do not constitute bad faith in the creation 
of the indebtedness.  The Board also notes that at no time 
subsequent to the veteran's pension award was he asked to 
furnish any information concerning his Social Security 
benefits.

While the Board acknowledges that the veteran was clearly 
notified of the fact that his pension award was based on his 
family's income and the need to promptly report any changes 
in income to the RO, and therefore, likely has some fault in 
the creation of the overpayment, the Board finds and 
concludes that the veteran's actions do not constitute bad 
faith in the creation of the overpayment as concluded by the 
RO.  Consequently, the veteran is entitled to have his 
request for a waiver of recovery of the overpayment of 
pension benefits considered under the standard of equity and 
good conscience, a matter not yet addressed by the RO.


ORDER

There was no bad faith in the creation of the overpayment of 
pension benefits calculated in the amount of $23,497, and to 
this extent, the appeal is granted.


REMAND

Having determined there was no bad faith on the veteran's 
part in the creation of the overpayment calculated in the 
amount of $23,497, the next step is to consider the veteran's 
waiver request under the standard of equity and good 
conscience.  As indicated above, the RO has not done so in 
this case.  However, the Board is of the opinion that 
additional development is necessary before further 
consideration by the RO.

In this regard, the Board observes that the veteran submitted 
a VA Form 4.5655 (Financial Status Report) in November 1997.  
Given the passage of time, the Board is of the opinion that 
the veteran should be requested to furnish an additional 
financial status report for consideration by the RO.

In addition, in the December 2001 Supplemental Statement of 
the Case, the veteran was again invited to submit the Social 
Security award letter so that the RO could ascertain the 
correct effective date that was used for the pension 
adjustment based on its receipt of Social Security benefits, 
but in the meantime, the date of January 1, 1995, was deemed 
reasonable based on the evidence of record.  However, 
subsequent information from the Social Security 
Administration reflects that the veteran did not receive his 
first benefits from that agency until June 1995.  In 
addition, the information from the Social Security 
Administration does not appear to specify whether the veteran 
is receiving Social Security disability benefits or 
Supplemental Security Income from that agency.  This is 
potentially significant in the veteran's claim because the 
Improved Pension Eligibility Verification Report specifically 
indicates that the veteran was to report monthly income from 
Social Security, but not Supplemental Security Income.  As 
such, the Board is of the opinion that the RO should contact 
the Social Security Administration to determine whether the 
veteran was receiving disability benefits or Supplemental 
Security Income.  If the veteran was receiving SSI, the RO 
should consider whether that income should be included in 
calculating the veteran's pension award.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the veteran will be notified when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should contact the Social 
Security Administration and determine the 
nature of the veteran's benefits received 
from that agency, specifically whether he 
was receiving disability benefits or SSI.

2.  The RO should recalculate the 
overpayment of pension benefits based on 
the nature of the veteran's Social 
Security award and the fact that the 
veteran's first payment was receiving in 
June 1995. 

3.  The veteran should be provided and 
requested to complete and return a 
VA Form 4-5655 (Financial Status Report).

4.  The RO should consider the veteran's 
claim for a waiver of recovery of an 
overpayment of pension benefits under the 
standard of equity and good conscience.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


